DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/20 and 10/13/21 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 6, 10-13, 15, 16, 18, and 22 (device and method) in the reply filed on 3/14/22 is acknowledged.
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/22.

					Claim Status
Claims 1, 2, 6, 10-13, 15, 16, 18, 22, 32, and 33 are pending and are examined. Claims 24-31 are withdrawn and are not examined. Claims 3-5, 7-9, 14, 17, 19-21, and 23 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 10, 11, 12, 13, 15, 18, 22, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation that uses the phrase is “such as a Luer lock or slip connector”.

Regarding Claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations that use the phrase includes “such as a fat graft”, “such as a Luer lock or slip connector”, “such as dimethyl sulfoxide (DMSO), human serum albumin, trehalose, or a combination of two or more of any of the preceding”, and “such as an adipose graft”.

Regarding Claim 12, the limitations “a vessel” and “at least one vessel” is unclear and indefinite. Are these the same or different vessels? Please clarify.

Regarding Claims 2, 6, 10, 11, 13, 15, 18, 22, 32, and 33 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 6, 10, 11, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremolada (US Pub 2017/0000969).

Regarding Claim 1, Tremolada teaches a cell or tissue isolation, purification, and storage device comprising: a vessel having a first end and a second end defining an internal chamber configured to retain; a first adaptor or connector, such as a Luer lock or slip connector, at the first end of the vessel defining a first opening; and a second adaptor or connector, such as a Luer lock or slip connector, at the second end of the vessel and defining a second opening ([0142] As shown in FIGS. 1 and 2, the device of the present invention is composed of a washing and separating container 1 having a washing chamber 101 for washing the liposuctioned material, which container 1 has an inlet 102 and an outlet 103 for the liposuctioned material to enter the washing chamber 101 through the inlet 102 and for at least part of said material, particularly, in order of time, first the fluid component and then the solid component, to exit said chamber 101 through the outlet 103, said washing chamber 101 including means for mechanically forming an emulsion of fluid components, particularly oil obtained from broken adipocytes, blood and/or other sterile liquid solutions. [0155] As shown in the figures, the washing and separating container 1 is composed of a central tubular portion 111 with the washing chamber 101 formed therein, and two closing terminals 112, 113 at the ends of said tubular portion 111 such as caps 112, 113 or the like, the inlet 102 and outlet 103 of the washing chamber 101 of the washing and separating container 1 consisting of a hole formed in each cap 112, 113, communicating with a connection terminal 1021, 1031 and/or closing valves.)  

Regarding Claim 2, Tremolada teaches the device of claim 1, wherein the device is dimensioned to fit into a centrifuge able to centrifuge containers having a volume within the range of from 1 mL to 4 L and/or the device is constructed to withstand centrifugation with a G-force of at least 500g (the device would be capable of being dimensioned to fit into a centrifuge. The examiner notes the limitation “or” does not have patentable weight).  

Regarding Claim 6, Tremolada teaches The device of claim 1, wherein the vessel comprises two separable pieces, forming the contiguous sealed vessel, the pieces being connected by a slip connector or a screw connector at a point closer to the first end of the vessel than the second end of the vessel, and optionally adjacent to the first end of the vessel, and wherein the two separable pieces of the vessel comprise: a second piece comprising a barrel with an open end and an opposing closed end that is integral with the second adaptor; and a first piece comprising the first adaptor or connector that is at least partially inserted into the open end of the barrel of the second piece (see Fig. 9. See the top part, the bottom part and the barrel where separating container 1 is).  

Regarding Claim 10, Tremolada teaches the device of claim 1, having the diameter of a 10 mL medical syringe barrel, the vessel optionally having an outside diameter ranging from 16.5 to 18 mm, and a length ranging from 80 mm to 90 mm ([0153] For instance a container 1 having a 10 to 3000 cc volume may be provided. The examiner notes the optionally claim language is not required as part of the device due to the term “optionally).

Regarding Claim 11, Tremolada teaches the device of claim 1, comprising live cells ([0080] The device may be used for washing lipoaspirate divided into smaller cells and/or agglomerates.) and, optionally, cryoprotectant, in the internal chamber of the vessel (the examiner notes the limitation “optionally” does not have patentable weight).
  

Regarding Claim 32, Tremolada teaches the device of claim 1, further comprising a filter disposed in the internal chamber of the vessel that retains the fat cells or tissue between the first end of the vessel and the filter ([0160] At least one filter 4 may be provided in the washing chamber 101 of the washing and separating container 1 proximate to the outlet 103 which allows the passage of the fluid component and/or the solid component of the fat and retains the stirring elements 104 in the washing chamber 101.), wherein a volume between the second end of the vessel and the filter is at least 3 mL ([0153] For instance a container 1 having a 10 to 3000 cc volume may be provided.), and, optionally, wherein a volume between the filter and the first end of the vessel is from 8 mL to 10 mL ([0153] For instance a container 1 having a 10 to 3000 cc volume may be provided. The examiner notes the optionally claim language is not required as part of the device due to the term “optionally”).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 13, 15, 18, 22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tremolada (US Pub 2017/0000969), in view of Son (WO 2007/102635).

	Regarding Claim 12, Tremolada teaches each storage device comprising a vessel having a first end and a second end defining an internal chamber configured to retain; a first adaptor or connector, such as a Luer lock or slip connector, at the first end of the vessel defining a first opening; and a second adaptor or connector, such as a Luer lock or slip connector. at the second end of the vessel and defining a second opening (see teachings of Tremolada in claim 1 above); and at least one vessel, optionally having an adaptor or connector, such as a Luer lock or slip connector (the examiner notes the claim language optionally is not required as part of the device; ([0142] As shown in FIGS. 1 and 2, the device of the present invention is composed of a washing and separating container 1 having a washing chamber 101 for washing the liposuctioned material, which container 1 has an inlet 102 and an outlet 103 for the liposuctioned material to enter the washing chamber 101 through the inlet 102 and for at least part of said material, particularly, in order of time, first the fluid component and then the solid component, to exit said chamber 101 through the outlet 103, said washing chamber 101 including means for mechanically forming an emulsion of fluid components, particularly oil obtained from broken adipocytes, blood and/or other sterile liquid solutions. [0155] As shown in the figures, the washing and separating container 1 is composed of a central tubular portion 111 with the washing chamber 101 formed therein, and two closing terminals 112, 113 at the ends of said tubular portion 111 such as caps 112, 113 or the like, the inlet 102 and outlet 103 of the washing chamber 101 of the washing and separating container 1 consisting of a hole formed in each cap 112, 113, communicating with a connection terminal 1021, 1031 and/or closing valves.)  
	Tremolada is silent to a kit for use in isolating and storing cells such as a fat graft, comprising: from two to 25 cell or tissue storage devices, comprising an amount of cryoprotectant, such as dimethyl sulfoxide (DMSO), human serum albumin, trehalose, or a combination of two or more of any of the preceding, able to cryopreserve at least 3 mL of cells or tissue, such as an adipose graft.  
	Son teaches in the related art of an adipose tissue kit. [39] In addition, at the bottom of the kit box, a first syringe 20 containing a plurality of first syringes 30 for washing and separation of adipose tissues. [40] At the bottom of the kit box is also provided a second syringe container 21 containing a plurality of second Bio-gel syringes 40. [31]  a serum (the examiner notes serum would be an equivalent of human serum albumin) and a medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the syringes in the kit of Son with the containers of Tremolda in order to have an easy portable device with biological reagents such as serum, as taught by Son, to hold sterilized products in germ-free conditions as taught by Son in [30]. 	
	

Regarding Claim 13, modified Tremolada teaches the kit of claim 12, wherein the device is dimensioned to fit into a centrifuge able to centrifuge containers having a volume within the range of from 1 mL to 4 L, and/or the device is constructed to withstand centrifugation with a G-force of at least 500g (the device would be capable of being dimensioned to fit into a centrifuge. The examiner notes the limitation “or” does not have patentable weight).    

Regarding Claim 15, modified Tremolada teaches the kit of claim 12, further comprising a storage container configured to store the two to 25 cell or tissue storage devices (Fig. 1, kit 10, can store at least two containers), optionally including labels for labeling the storage vessels and/or the storage container (The examiner notes that the term “optionally” is not required as part of the claimed device).  
 
Regarding Claim 18, modified Tremolada teaches the kit of claim 12, wherein one or more, or all, of the two to 25 vessels comprises two separable pieces, forming the contiguous sealed vessel, the pieces being connected by a slip connector or a screw connector at a point closer to the first end of the vessel than the second end of the vessel, and optionally adjacent to the first end of the vessel and wherein the two separable pieces of the vessel comprise: a second piece comprising a barrel with an open end and an opposing closed end that is integral with the second adaptor; and a first piece comprising the first adaptor or connector that is at least partially inserted into the open end of the barrel of the second piece (see Fig. 9. See the top part, the bottom part and the barrel where separating container 1 is).    
 
Regarding Claim 22, modified Tremolada teaches the kit of claim 12, wherein one or more, or all, of the two to 25 vessels has a diameter of a 10 mL medical syringe barrel ([0153] For instance a container 1 having a 10 to 3000 cc volume may be provided), 

Regarding Claim 33, modified Tremolada teaches the kit of claim 12, wherein one or more, or all, of the two to 25 vessels further comprise a filter disposed in the internal chamber of the vessel that retains the fat Application No. 16/642,585Paper Dated: March 14, 2022In Reply to USPTO Correspondence of January 13, 2022Attorney Docket No. 06527-2001008cells or tissue between the first end of the vessel and the filter, wherein a volume between the second end of the vessel and the filter is at least 3 mL, and wherein the filter is closer to the second end of the vessel than the first end of the vessel ([0160] At least one filter 4 may be provided in the washing chamber 101 of the washing and separating container 1 proximate to the outlet 103 which allows the passage of the fluid component and/or the solid component of the fat and retains the stirring elements 104 in the washing chamber 101. [0153] For instance a container 1 having a 10 to 3000 cc volume may be provided. The filter as shown in Fig. 4 is towards the bottom or second end of the vessel).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tremolada (US Pub 2017/0000969), in view of Son (WO 2007/102635), and further in view of Hata (WO 2015/059798).
Regarding Claim 16, modified Tremolada teaches the kit of claim 12.
Modified Tremolada is silent to further comprising a temperature logger.  
Hata teaches in the related art of a container holding cell or tissue transport device. Furthermore, a temperature logger 31a is provided below the outer lid 31 blocking the upper opening of the outer container 3 and above the air discharge pipe 23a. The temperature logger 31a is configured to measure and record the temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature logger, as taught by Hata, to the each of the containers of the kit as taught by modified Tremolada in order to monitor temperature of biological components that may be easily damaged due to temperature changes. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798